       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 1 of 15 PageID 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA


                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )                          Civil Action No. _________
           v.                             )
                                          )
                                          )                          JURY DEMAND
CITY OF VENICE, FLORIDA,                  )
                                          )
                        Defendant.        )
__________________________________________)


                                         COMPLAINT

       Plaintiff, the United States of America (“Plaintiff” or “United States”), by the

undersigned attorneys, alleges as follows:

       1.      This civil action is brought pursuant to Title VII of the Civil Rights Act of 1964,

as amended, 42 U.S.C. §§ 2000e, et seq. (“Title VII”).

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action under 42 U.S.C. § 2000e-5(f) and 28

U.S.C. §§ 1331, 1343(a), and 1345.

       3.      Venue is proper in this judicial district under 42 U.S.C. § 2000e-5(f)(3) and 28

U.S.C. § 1391(b) because it is where a substantial part of the events or omissions giving rise to

the cause of action herein occurred.

                                             PARTIES

       4.      Plaintiff is expressly authorized to bring this action by Sections 706(f)(1) and (3)

of Title VII, 42 U.S.C. §§ 2000e-5(f)(1) and (3).
       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 2 of 15 PageID 2




       5.      Defendant City of Venice, Florida (“Defendant” or “City”) is a governmental

body established pursuant to the laws of Florida and is located within this judicial district.

       6.      Defendant is a “person” within the meaning of 42 U.S.C. § 2000e(a) and an

employer within the meaning of 42 U.S.C. § 2000e(b).

       7.      James Williamson (“Williamson”) filed a timely charge with the United States

Equal Employment Opportunity Commission (“EEOC”) (Charge No. 511-2015-01071) on

February 28, 2015, alleging that Defendant discriminated against him in employment based on

his race (Black). Pursuant to Section 706 of Title VII, 42 U.S.C. § 2000e-5, the EEOC

investigated the charge, found reasonable cause to believe Williamson was subjected to

discrimination on the basis of race, attempted unsuccessfully to achieve resolution of this matter

through conciliation, and subsequently referred the charge to the Department of Justice.

       8.      All conditions precedent to this lawsuit have been performed or have occurred.

                                      FACTUAL ALLEGATIONS

Williamson’s Employment in the Parks Division of the City’s Public Works Department

       9.      Williamson was first hired by the City in 1987 as a Truck Driver/Laborer in the

Parks Division of the City’s Public Works Department (PWD). In 1990, Williamson was

promoted to Municipal Service Worker in the Parks Division. Then, in 2000, Williamson was

promoted to Heavy Equipment Operator in the Parks Division, the position he held until his

termination in 2016.

       10.     As a Heavy Equipment Operator, Williamson, like the other Heavy Equipment

Operators in the Parks Division, performed numerous landscaping duties that included operating

a “bucket” truck to lift him up into trees for cutting limbs and a “claw” truck to pick up and

collect branches and other heavy debris.



                                                  2
         Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 3 of 15 PageID 3




         11.   In 2015, the City Government had 269 full time employees, 7 of whom were

Black and 255 were White.

         12.   In 2016, the City’s PWD had 47 employees, 3 of whom were Black and 43 were

White.

         13.   During Williamson’s tenure in the Parks Division, Williamson was the only Black

employed in PWD’s Parks Division. All of the other Parks Division workers were White.

         14.   The Parks Division employed about 11 workers at any one time; three were

Heavy Equipment Operators and the rest were lower-paid, lower-ranked workers.

Racial Hostility at the Public Works Department

         15.   In 2015, a racially charged incident occurred involving a noose hung in the PWD

workplace. The City identified the PWD worker responsible for putting it there. An internal

investigation of the matter was conducted by City Administrative Services Director Alan Bullock

(“Bullock”). In his memorandum to the City Manager dated April 23, 2015, reporting the results

of his investigation, Bullock concluded “we do not believe [the worker] intended any malice”

and that the worker “did not intend to target anyone with any sinister underlying message.” The

identified worker received only counseling.

         16.   In 2006, Warren “Skip” Petitt (“Petitt”), who is White, was appointed as Parks

Foreman to head the Parks Division. Petitt had previously worked in PWD’s Maintenance

Division. Petitt was the sole direct supervisor of all of the Parks Division employees.

         17.   As Parks Foreman, Petitt became Williamson’s direct supervisor and remained so

through Williamson’s termination in 2016.

         18.   During the period he supervised Williamson, Petitt exhibited anti-Black racial

animus in the workplace generally and towards Williamson in particular. For instance, Petitt



                                                3
       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 4 of 15 PageID 4




often used the racial slur “Nigger” in the workplace in referring to Williamson specifically or to

Black people generally.

       19.     In or around 2006, Petitt was asked by a coworker who would handle trash duties

for the Parks Division, and Petitt responded, “We’ll let the Nigger do it,” referring to

Williamson.

       20.     In or around 2010, Petitt told a PWD employee he was angered by Williamson

dating or otherwise interacting with White females.

       21.     During the period Williamson was supervised by Petitt, Williamson and a

coworker were involved in a verbal altercation directly outside Petitt’s office that ended with the

coworker calling Williamson a “Nigger.” Williamson immediately went to Petitt and

complained about the racial insult. Petitt refused to take any corrective action against the

coworker and told Williamson, “You need to get back to work.”

       22.     In or around 2015, Petitt told a PWD employee, “The only reason Williamson is

here is because of the color of his skin.”

       23.     In or around 2015, while seeking to discipline Williamson for a purported work

violation, Petitt was overheard telling two coworkers, “This time we are going to get rid of Serge

[Williamson’s nickname].”

       24.     Williamson was the longest-tenured, highest-ranked worker under Petitt in the

Parks Division.

       25.     According to Williamson and his coworkers, Petitt noticeably treated Williamson

far more harshly than his White coworkers in supervising him and in daily interactions. For

instance, unlike with White Heavy Equipment Operators, Petitt regularly assigned Williamson to

trash pickup and other undesirable tasks inconsistent both with Williamson’s Heavy Equipment



                                                 4
       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 5 of 15 PageID 5




Operator job title and with the normal practice of assigning trash pickup to the lowest-tenured

and lowest-ranked workers in the Parks Division.

       26.      Unlike with the White Heavy Equipment Operators, Petitt required Williamson to

perform extensive landscape tasks by himself that were normally assigned to two- or three-

person crews.

       27.      Unlike with the White Heavy Equipment Operators, Petitt excessively scrutinized

Williamson’s work to find fault, often following Williamson, taking pictures of his work, and

surveilling him during his daily work route.

       28.      Petitt did not allow Williamson to stop briefly at a convenience store as his White

coworkers regularly did, and chastised Williamson even for brief stops in a park for bathroom

breaks, lunch, or job-related paperwork.

       29.      On numerous occasions when Williamson asked Petitt legitimate work-related

questions, Petitt dismissively told him, “You should know,” and walked away, in stark contrast

to his cordial dealings with his White subordinates. Such was Petitt’s racial hostility toward

Williamson that, when talking with other employees about Williamson, Petitt would not refer to

him by name but only as “that one.”

       30.      In November 2012, Charles “Chuck” Speake (“Speake”), who is White, was hired

from outside City Government to be PWD’s Parks and Maintenance Superintendent. In that job,

Speake became Petitt’s first-line supervisor and Williamson’s second-line supervisor.

       31.      As Petitt’s and Williamson’s supervisor, Speake was involved in, approved,

supported, or was aware of, the racially discriminatory actions against Williamson herein

alleged.




                                                 5
       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 6 of 15 PageID 6




Disciplinary Actions against Williamson

       32.     The City has a progressive disciplinary policy where each discipline for a work

violation justifies a harsher discipline for the next violation. The progressive disciplines are,

from lowest to highest: oral reprimand, written reprimand, suspension without pay, demotion,

and termination.

       33.     Beginning in July 2014 and following Speake’s hiring, Petitt disciplined

Williamson at least nine times in two years, including three times in one day.

       34.     On July 16, 2014, Williamson was given an oral reprimand for alleged sick leave

abuse from July 2013 to July 2014 based on an alleged “pattern” of leave usage; that is,

Williamson was alleged to have taken sick leave one or two days a month, every month, either

before or after the weekends, and to have had minimal sick leave accumulated.

       35.     With regard to this reprimand for purported sick leave abuse, it was not alleged,

much less shown, that Williamson took sick leave on days he was not sick.

       36.     Also, on July 16, 2014, Williamson was given a written reprimand for not

properly calling-in to work during two days of hospitalization (May 13 and 14, 2014), including

confinement to the Intensive Care Unit, following a major diabetes attack suffered on the job on

May 12 that required his immediate transport to the hospital by a coworker.

       37.     With regard to this reprimand for not calling-in, (a) Parks Division management

was already aware Williamson was in the hospital because a coworker took him directly to the

hospital from work and promptly notified Speake about what had happened; (b) neither Petitt nor

Speake ever called Williamson during his hospitalization to check on his health or welfare or on

his availability for work; and (c) Williamson was not able to call-in to work from the hospital

due to his poor health and lack of access to a telephone.



                                                  6
       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 7 of 15 PageID 7




       38.     Williamson filed an internal grievance of the reprimand that was successful, and,

responding to a complaint by Williamson, the U.S. Department of Labor found that the

reprimand violated his rights under the Family and Medical Leave Act (FMLA).

       39.     Again, on July 16, 2014, Williamson was given a written reprimand for allegedly

failing to follow proper protocol in closing a traffic lane where his truck was briefly parked to

spread mulch over a median strip on June 11, 2014.

       40.     With regard to this reprimand for purported breach of protocol, earlier the same

day, Williamson’s supervisors saw him close a traffic lane for work reasons in the exact same

way and raised no objection that it was improper. In addition, a coworker closed the traffic lane

in the same way, yet was never reprimanded.

       41.     On September 16, 2014, Williamson was given a 3-day suspension without pay,

under the City’s progressive discipline policy, for leaving his work area without authorization—

specifically taking a work break in a local park—on August 13, 2014.

       42.     Under the City’s progressive discipline policy, the three prior disciplines on July

16, 2014, provided the predicate justification for the 3-day suspension.

       43.     During Williamson’s internal grievance of the 3-day suspension, the then-PWD

Director John Veneziano admitted that many PWD workers had taken work breaks in that park

for lunch and other personal reasons.

       44.     On January 7, 2015, Williamson was given counseling by Petitt for talking with

Local Union President Daniel Tucci (“Tucci”) on October 23, 2014, but, in the employee

counseling form signed by Petitt, he stated, “No conclusions are drawn and no one is accused of

any wrongdoing.”




                                                 7
       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 8 of 15 PageID 8




       45.     On March 4, 2015, Williamson was given a 5-day suspension without pay under

the City’s progressive discipline policy, for not picking up trash around the trash cans on

September 2, 2014 and January 5, 2015, stemming from his disagreements with Petitt about

whether certain items were trash or non-trash (such as slats from broken benches). Other

coworkers had handled trash pickup in the same manner as Williamson without reprimand.

       46.     Under the City’s progressive discipline policy, the prior disciplines of Williamson

contributed to the 5-day suspension.

       47.     On April 8, 2015, Williamson was given counseling for socializing with a female

pedestrian in a local park on April 2, 2015; the female pedestrian was White.

       48.     On June 24, 2015, Williamson was given counseling for failing to fully empty

recycle bins on May 28, 2015.

       49.     On June 24, 2015, Williamson was given yet another counseling for socializing

with a person in a parked car on June 8, 2015; the person was a White female.

       50.     With regard to each of the disciplinary actions against Williamson referenced

above, during the period from 2006 through 2016, White Heavy Equipment Operators in the

Parks Division under Petitt’s supervision engaged in the same behaviors for which Williamson

was disciplined, yet Petitt never took disciplinary action against any of them.

       51.     During the period from 2006 through 2016, Petitt never disciplined any White

Heavy Equipment Operator in the Parks Division for any work violation of any kind.

       52.     Williamson’s two unpaid suspensions referenced above were progressive

disciplines supposedly justified, in part, by the prior three reprimands issued July 16, 2014, but,

in Williamson’s case, the City departed from City policy in regard to the July 16 disciplinary

actions by: (a) failing to impose the reprimands in a timely manner, waiting months in some



                                                 8
       Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 9 of 15 PageID 9




instances after the alleged infraction to reprimand him; (b) issuing the three reprimands on the

same day even though they were for different alleged violations occurring on different dates; and

(c) counting the reprimands on July 16 separately for progressive discipline purposes, which

subjected Williamson to harsher discipline for future violations than had they been considered

together.

The City’s Failure to Investigate Williamson’s Internal Discrimination Complaint

       53.     Amid this onslaught of disciplines, on December 19, 2014, Williamson and Local

Union President Tucci met with Director Bullock and Assistant City Manager Len Bramble

(“Bramble”) to complain about Petitt and Speake’s racially discriminatory treatment of

Williamson, especially singling out Williamson for baseless disciplinary actions. However, in a

memo responding to Williamson and Tucci, dated January 12, 2015, Bullock and Bramble stated

that they found no evidence of discrimination or harassment.

       54.     No documented investigation of Williamson’s December 2014 internal racial

discrimination complaint was ever conducted by the City.

Termination of Williamson’s City Employment in 2016

       55.     On November 4, 2015, Williamson was placed on a written Performance

Improvement Plan (PIP). Originally set to end January 12, 2016, the PIP was extended to June

27, 2016, after part of Williamson’s foot was burned off in a workplace accident.

       56.     According to its text, the PIP was based mainly on the prior series of

discriminatory disciplines alleged herein and on a negative performance evaluation largely based

on those same disciplines.

       57.     The PIP identified general areas of improvement for Williamson, but failed to set

out specific objective requirements Williamson had to satisfy in order to successfully complete



                                                 9
        Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 10 of 15 PageID 10




the PIP. This left the determination of whether Williamson was successful to the subjective

judgment of his direct supervisor Petitt.

         58.   The PIP stated that, if Williamson did not successfully complete it, he could face

disciplinary action up to and including termination.

         59.   While Williamson’s PIP was underway, Local Union President Tucci told

Director Bullock that he planned to legally challenge the PIP on behalf of Williamson on the

ground that it violated Williamson’s protections under the FMLA. Bullock responded that

Williamson would be fired immediately, before the PIP period ended, if Tucci tried to legally

challenge the PIP.

         60.   In a Notice of Pre-determination Hearing dated August 8, 2016, the City advised

Williamson that he was being terminated because he had failed the PIP. The Notice asserted no

other reason for his termination.

         61.   The Notice of Pre-determination Hearing asserted, without any factual basis or

elaboration, that Williamson had made “insufficient improvement” in the PIP to warrant his

continued employment. The Notice did not articulate any clear and specific reason for the

determination Williamson failed the PIP.

         62.   Williamson’s employment with the City was terminated, effective August 16,

2016.

         63.   After Williamson was terminated, he was replaced in his Heavy Equipment

Operator’s position by a White person (Michael Cararo).

         64.   From 2006 through 2016, White Heavy Equipment Operators in the Parks

Division engaged in the same conduct that supposedly justified Williamson’s PIP and




                                                10
     Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 11 of 15 PageID 11




termination, but Williamson was the only Heavy Equipment Operator that Petitt placed on a PIP

or terminated for cause.

       65.     Insofar as Williamson’s PIP and termination were based on prior disciplines for

alleged violations of work rules, White Heavy Equipment Operators in the Parks Division

exhibiting the same behavior from 2006 through 2016 never received any discipline from Petitt.

Damages Suffered by Williamson

       66.     Williamson experienced emotional stress including, but not limited to, anxiety,

stress, and humiliation, as result of the discriminatory disciplines and termination based on race.

       67.     Williamson has also suffered monetary losses as a result of the racial

discrimination.

                                    CLAIMS FOR RELIEF

                                      COUNT ONE
                            Title VII, 42 U.S.C. §§ 2000e-2(a)
       Discriminatory Discipline Based on Race (Placement on Unpaid Suspensions)

       68.     The United States repeats and incorporates by reference the factual allegations set

forth in paragraphs 9-54, 66-67.

       69.     Defendant engaged in unlawful employment practices in violation of Title VII

when it placed Williamson on a 3-day unpaid suspension in 2014 and a 5-day unpaid suspension

in 2015, because of his race.

       70.     Williamson, the only Black employee in the Parks Division, was subjected to

these adverse employment actions for which he lost pay.

       71.     Defendant treated similarly situated White employees more favorably than

Williamson with respect to the workplace infractions allegedly justifying the unpaid suspensions.




                                                11
     Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 12 of 15 PageID 12




       72.     At the time of these disciplines, Williamson had been a Heavy Equipment

Operator in the Parks Division for fifteen years.

       73.     Defendant’s purported reasons for disciplining Williamson with unpaid

suspensions are pretext for race discrimination.

       74.     The effect of the disciplines complained of herein has been to deprive Williamson

of equal employment opportunities and otherwise adversely affect his status as an employee

because of his race.

       75.     As a result of Defendant’s unlawful discriminatory discipline, Williamson

incurred damages including, but not limited to, lost income.

       76.     As a result of Defendant’s unlawful discriminatory disciplines, Williamson

suffered emotional harm including, but not limited to, pain and suffering, emotional distress,

anxiety, stress, and loss of enjoyment of life.

       77.     As a result of Defendant’s unlawful discrimination, Williamson incurred damages

related to out-of-pocket expenses including, but not limited to, health care expenses.

                                           COUNT TWO
                                 Title VII, 42 U.S.C. §§ 2000e-2(a)
                            Discriminatory Termination Based on Race

       78.     The United States repeats and incorporates by reference the factual allegations set

forth in paragraphs 9-67.

       79.     Defendant engaged in an unlawful employment practice in violation of Title VII

when it terminated Williamson’s employment with the City in 2016, because of his race.

       80.     Williamson, the only Black employee in the Parks Division, was subjected to this

adverse employment action for which he lost pay.




                                                   12
      Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 13 of 15 PageID 13




        81.    Defendant treated similarly situated White employees more favorably than

Williamson with respect to the workplace infractions and other asserted bases used by Defendant

to justify the termination.

        82.    After terminating Williamson, Defendant replaced him in his Heavy Equipment

Operator job with a White employee.

        83.    At the time of his termination, Williamson had been a Heavy Equipment Operator

in the Parks Division for sixteen years.

        84.    Defendant’s purported reasons for terminating Williamson are pretext for race

discrimination.

        85.    The effect of the termination has been to deprive Williamson of equal

employment opportunities and otherwise adversely affect his status as an employee because of

his race.

        86.    As a result of Defendant’s unlawful discriminatory termination, Williamson

incurred damages including, but not limited to, lost income.

        87.    As a result of Defendant’s unlawful discriminatory termination, Williamson

suffered emotional harm including, but not limited to, pain and suffering, emotional distress,

anxiety, stress, and loss of enjoyment of life.

        88.    As a result of Defendant’s unlawful discriminatory termination, Williamson

incurred damages related to out-of-pocket expenses including, but not limited to, health care

expenses.

                                     PRAYER FOR RELIEF

        WHEREFORE, the United States prays that this Court grant the following relief:




                                                  13
      Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 14 of 15 PageID 14




A.     Order Defendant to implement policies, practices, and procedures to prevent race

discrimination in the workplace;

B.     Provide make-whole relief to Williamson, including backpay to compensate him for the

loss he has suffered as a result of Defendant’s discriminatory conduct alleged in this Complaint;

C.     Award Williamson any prejudgment interest on the amount of lost wages and benefits

determined to be due;

D.     Award damages to Williamson to fully compensate him for pain and suffering caused by

Defendant’s discriminatory conduct alleged in this Complaint, pursuant to and within the

statutory limitations of Section 102 of the Civil Rights Act of 1991, 42 U.S.C. § 1981a; and

E.     Award such additional relief as justice may require, together with the United States’ costs

and disbursements in this matter.

                                       JURY DEMAND

       The United States hereby demands a trial by jury of all issues so triable pursuant to Rule

38 of the Federal Rules of Civil Procedure and Section 102 of the Civil Rights Act of 1991, 42

U.S.C. § 1981a.

Date: September 15, 2020


Respectfully submitted,


       ERIC S. DREIBAND
       Assistant Attorney General
       Civil Rights Division

BY:    /s/ Louis Whitsett
       DELORA L. KENNEBREW, Chief
       (GA Bar No. 414320)
       CLARE GELLER, Deputy Chief
       (NY Bar No. 4087037)



                                               14
Case 8:20-cv-02161 Document 1 Filed 09/15/20 Page 15 of 15 PageID 15




 LOUIS WHITSETT, Senior Trial Attorney
 (DC Bar No. 257626)
 U.S. Department of Justice
 Civil Rights Division
 Employment Litigation Section
 4 Constitution Square, Room 9.1138
 Washington, D.C. 20002
 Telephone: (202) 305-0942
 Facsimile: (202) 514-1005
 Email: Louis.Whitsett@usdoj.gov

 Attorneys for Plaintiff United States of America




                                        15
                            Case 8:20-cv-02161 Document 1-1 Filed 09/15/20 Page 1 of 2 PageID 16
JS 44 (Rev. 09/19)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
United States of America                                                                                    City of Venice, Florida

    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
Delora Kennebrew, Clare Geller, Louis Whitsett; U.S. Dept of Justice;                                       Cindy Townsend; Bell and Roper, P.A.; 2707 East Jefferson Street;
Civil Rts. Division (ELS); 4 Const. Sq., Rm. 9.1138; Washington, DC                                         Orlando, FL 32803; 407 897 5150
20002; 202 305 0942

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1       ’ 1       Incorporated or Principal Place       ’ 4     ’ 4
                                                                                                                                                         of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2    ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3    ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158          ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                 ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                       3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                  ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                 ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                     ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 835 Patent - Abbreviated       ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                     New Drug Application       ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                                                    ’ 840 Trademark                        Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud              ’ 710 Fair Labor Standards          ’ 861 HIA (1395ff)                     (15 USC 1681 or 1692)
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending                Act                          ’ 862 Black Lung (923)           ’ 485 Telephone Consumer
’   190 Other Contract                       Product Liability        ’ 380 Other Personal           ’ 720 Labor/Management              ’ 863 DIWC/DIWW (405(g))               Protection Act
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage                 Relations                    ’ 864 SSID Title XVI             ’ 490 Cable/Sat TV
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 740 Railway Labor Act             ’ 865 RSI (405(g))               ’ 850 Securities/Commodities/
                                     ’   362 Personal Injury -              Product Liability        ’ 751 Family and Medical                                                   Exchange
                                             Medical Malpractice                                            Leave Act                                                     ’ 890 Other Statutory Actions
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 790 Other Labor Litigation          FEDERAL TAX SUITS              ’ 891 Agricultural Acts
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:               ’ 791 Employee Retirement           ’ 870 Taxes (U.S. Plaintiff      ’ 893 Environmental Matters
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                 Income Security Act                  or Defendant)             ’ 895 Freedom of Information
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                  Act
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609               ’ 896 Arbitration
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                       ’ 899 Administrative Procedure
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                          Act/Review or Appeal of
                                             Employment                 Other:                       ’ 462 Naturalization Application                                           Agency Decision
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration                                              ’ 950 Constitutionality of
                                             Other                    ’ 550 Civil Rights                   Actions                                                              State Statutes
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                  ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           Title VII of the Civil Rights Act of 1964
VI. CAUSE OF ACTION Brief description of cause:
                                           Racially discriminatory discipline and termination of black city employee
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                   CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                                                                  JURY DEMAND:         ’ Yes      ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
09/15/2020                                                              /s/ Louis Whitsett
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
JS 44 Reverse (Rev. 09/19)   Case 8:20-cv-02161 Document 1-1 Filed 09/15/20 Page 2 of 2 PageID 17

                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.

V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
